Pierron, J.,
concurring in part and dissenting in part: I concur with the majority's opinion on the hearsay question but respectfully dissent on the issue of multiplicity. In this case, based on these facts, I believe one of the forgery counts and the attempted theft by deception count are multiplicitous.
The conviction for attempted theft by deception under K.S.A. 21-3301 and K.S.A. 2003 Supp. 21-3701(a)(2) required an overt act, an intent to commit the crime of theft by deception, and failure to complete the crime. The elements of the completed crime of theft by deception are: Someone other than the defendant owned tire property, the defendant obtained control over the property by means of deception, and the defendant intended to permanently deprive the owner of the use or benefit of the property.
*343Under K.S.A. 2003 Supp. 21-3710(a)(2), forgery requires that the defendant issued or delivered a written instrument which he knew had been made, altered, or endorsed so that it appeared to have been made, altered, or endorsed by someone with authority to do so, when in fact such authority was not given, and the defendant did this act with the intent to defraud.
The issue of multiplicity has produced a veritable forest of opinions. The reason is obvious. On the one hand it is not lawful to make a single act into two or more crimes. On the other hand, a stream of events, closely related in time and place, may generate more than one criminal act. It is sometimes difficult to differentiate the two situations. The two countervailing concerns have generated much reported analysis. There is a consistent, logical, commonsense thread in the decisions. Although the dicta in certain decisions seems to counsel a complete disregard for the facts of the case and point to rebanee on the elements alone, other cases note die importance of certain facts in particular circumstances notwithstanding the elements test.
A few examples are illustrative. In State v. Patten, 280 Kan. 385, Syl. ¶ 4, 122 P.3d 350 (2005),the court stated: “The test for multiplicity is the strict elements test without considering the facts that must be proven to establish those elements.”
Patten was convicted of manufacture of methamphetamine, possession of methamphetamine, felony possession of drug paraphernalia, and possession of marijuana. His appeal dealt with whether the possession of drug paraphernalia and manufacture of methamphetamine were multiplicitous. The court said no, using the elements test. However, one can have possession of paraphernalia and not engage in manufacture, although one probably cannot manufacture without possession of paraphernalia. To manufacture, additional acts must occur beyond the simple possession of the means to do so. In Patten, the elements of the two crimes were different and the facts necessary to convict on both charges were not identical.
In State v. Groves, 278 Kan. 302, 95 P.3d 95 (2003), the court dealt with a conceptually similar situation to the instant case. Groves grabbed a woman’s purse from her. She was thrown to the *344ground during the struggle, suffering a fractured sacrum. The question was whether the aggravated battery and aggravated robbery convictions which followed were multiplicitous because they arose out of the same act of violence.
Looking to Patten very literally, one might say that although tire acts involved occurred at the same time, the elements of the two crimes are obviously different and there is no multiplicity. However, the Groves court noted its adherence to the “single act of violence” rule which did not allow the generation of more than one criminal charge from only one act. The act of violence in Groves was tire central act perpetrated to commit the aggravated robbery and could not be the basis for another criminal act as well.
Groves was distinguishable from Patten, even though tire charges in Groves, as in Patten, had elements that were clearly different.
In the instant case, we have a situation very close conceptually to Groves. The single act in Wilson’s crime was the presentation of the forged check with the intent to wrongfully receive money. I believe that this single act, although not “violent,” cannot form tire basis for both the forgery and the attempted theft by deception. Therefore, we should reverse the conviction for attempted theft by deception. We should find, under the facts of this case, that where a single act underlying both charges occurs in one physical motion, charges for forgery and attempted theft by deception are multiplicitous.